MATTER or S—Y—LIn DEPORTATION Proceedings
A-15'751020

Decided by Board March 9, 1962
Place of deportation—Section 243(a) of 1952 act—Republic of China on Formosa as country of nationality.
{1) Alien's claim to being a national of Communist China because of birth
on the mainland of China does not preclude deportation to Formosa, the
mat of the Nationalist Government of the Republic of China, as rnimtry

of nationality within step 2 of section 243(a) of the Act. The latter is
recognized by the United States as the legal government of. China.
(2) Hong Kong was correctly designated as alternative'place of deportation
within section 243(a) (5) of Act where alien resided there from October
1957 until his departure for United States in 1961.
CHARGE:

Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2))—Remained
longer—Nonimmigrant crewman.
BEFORE THE BOARD

DISCUSSION: The case comes forward on appeal from the order
of the special inquiry _officer dated January 23, 1962, directing respondent's deportation to Formosa, or in the alternative to Hong
Kong, and appealing from the denial of the application for release

on bond.
The record relates to a native and citizen of China, 32 years old,
male, married, who last entered the United States at the port of
Norfolk, Virginia, on or about August 20, 1961, and was admitted
as a nonimmigrant crewman authorized to remain in the United
States for the period of time his vessel remained in port, not exceeding 29 days. Deportabilay on the charge stated in the order to show
cause is conceded. The alien declined to make any designation of
the country to which he preferred to be deported as provided in
ocction 243(a) of the Immigration and Nationality Act.

The order

of the special inquiry officer directing deportation to Formosa, or in
the alternative to Hong Kong, is placed in issue by this appeal.
The respondent testified that he was burn in Bo On, Kwangtung
Province, China; that he departed in October 1957 for Hong Kong,
575

where he took up the calling of a crewman; that he began sailing
about October 1958 and continued in that calling until his last arrival
in the United States on August 20, 1961. He testified that a seaman's
book was issued in his name by the Hong Kong authorities on April
11, 1961, but that he does not presently have that book in his possession. He further stated that in connection with his' ast trip he
was engaged as a crewman at Hong Kong, was transported by plane
to West Germany and took the vessel which brought him to the
United States at Hamburg, Germany The respondent further testified that when he left his native area for Hong Kong he did not
intend to return to his village and that he never lived in any place
other than China or Hong Kong. He testified that when he was not
actually sailing on vessels, he lived with friends in Hong Kong.
Inasmuch as the respondent has failed to designate any country
to which he prefers to be deported, deportation may be ordered
pursuant to section 243(a), Immigration and Nationality Act, to any
country of which the alien is a subject, national, or citizen if such
country is willing to accept him into its territory ; thereafter deportation may be directed, without necessarily giving any priority or
preference because of their order, to a number of alternate places as

set forth in subparagraphs (1) to (7) of section 243(a). A primary purpose of this section of the 1952 Act was to increase the
number of places or countries to which an alien under a final order
of deportation might be sent—a purpose plainly manifested by the
language of the Act itself.' The statute was in line with the general
Congressional policy of facilitating the deportation of aliens. 2
It is the contention of counsel that the respondent cannot be deported to Formosa (Taiwan), the seat of the Nationalist Government
of the Republic of China, on the theory that the respondent is a
national of Communist China. The cases cited by counsel do not
appear to be relevant on this point, nor do any of the other cases
cited appear to have ruled on the precise point in issue. However,
there is language in the cases which is authority for the position
taken by the special inquiry officer. Thus, in Rogers v. Cheng Fu
Sheng,3 the court made the observation that at the present time we
recognize the Government of the Republic of China (the Nationalist
Government) as the legal government of China, having its capital
at Tapei, Taiwan (Formosa). in the ease of United ,C'tates ex rel.
Tom Main v. Murff, 4 the court was dealing with a Chinese person
born on the mainland of China and made the assumption that the
person involved could not be regarded as a subject, national, or
Ping v. Kennedy, 292 F.2d 740 (CA. D.C., 1961).
Chan Chuen v. Esperdy, 285 F.2d 353 (CA. 2, 1960).
8 280 F.2d 663, footnote 2 (C.A. D.C., 1900), cert. den. 364 U.S. 891.
4 284 F.2d 926 (CA. 2, 1959).

2

576

citizen of the Communist Government of China because we do not
recognize that as more than a de facto government. Thus, in such
cases as haire given consideration to the issue presented in this case,
no difficulty has presented itself in ordering deportation to Formosa,
the seat of the Nationalist Government of the Republic of China!'
We, accordingly, affirm the special inquiry officer's order of deportation to Formosa.
Pursuant to 8 CFR 242.18(c), the special inquiry officer has designated Hong Kong as an alternative place of deportation. Since the
respondent's testimony shows that he was issued a seaman's book
by the Hong Kong authorities in April 1961 and the evidence establishes residence in Hong Kong since October 1957, the designation
of Hong Kong as an alternative place of deportation appears to be
warranted under the provisions of

gpr t ea)

243(a) (fi)_

The respondent is a recently arrived alien seaman. In connection
with his arrest and deportation proceedings, he was found attempting to escape detention by the immigration authorities by concealing
himself in a closet in a restaurant in which he was working. The
respondent has indicated that he desires to remain in the United
States in order to work. He has no family ties and no place of
fixed abode in the United States and the district director is of the
opinion that he would be likely to abscond if released on bond. A
travel document appears to be available. Upon full consideration
of all the circumstances of the case, it is believed that release on bond
is not justified.

ORDER: It is ordered that the appeal from the decision of the
special inquiry officer dated January 23, 1962, and from the order
denying release on bond be and the same is hereby dismissed.
CM Sheng Lint v. Holton, Civ. No. 1836, D. Hawaii (July 1960), affd. 297
F.2d 740 (C.A. 9, 1961) : "The plaintiff is a subject, national, or citizen of
the Nationalist Chinese Government and if the Goyernment of Formosa is

willing to accept the plaintiff, the deportation order is valid."

577
6:7.4n77--g:1-3P

